ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-397, recommending that as a matter of reciprocal discipline pursuant to Rule l:20-14(a)(4)(E), MARC S. LAWRENCE of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1994, be disbarred, respondent having been disbarred in the State of New York for unethical conduct in violation of RPC 1.1 (neglect), RPC 1.3(lack of diligence), RPC 1.4 (failure to communicate), RPC 1.15(misappropriation of escrow funds), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
*158And MARC S. LAWRENCE having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appealing;
It is ORDERED that MARC S. LAWRENCE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that respondent comply with the requirements of Rule 1:20-20 governing disbarred attorneys; and it is further
ORDERED that MARC S. LAWRENCE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.